         Case 1:15-cr-00706-VSB Document 910
                                         909 Filed 09/04/19
                                                   08/30/19 Page 1 of 1

                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York


                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  August 30, 2019
BY ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007                                                  9/4/2019

       Re:    United States v. Francis Lorenzo,
              15 Cr. 706 (VSB)

Dear Judge Broderick:

        With consent of the defendant in the above-captioned matter, the Government
respectfully writes to request that sentencing, presently scheduled for September 12, 2019, be
adjourned to November 8, 2019, at 11:30 a.m., which the Government understands works for the
Court. The adjournment will permit the parties additional time to prepare for sentencing.

                                    Respectfully submitted,

                                    GEOFFREY S. BERMAN
                                    United States Attorney

                             By:    s/ Daniel C. Richenthal
                                    Daniel C. Richenthal
                                    Janis M. Echenberg
                                    Douglas S. Zolkind
                                    Assistant United States Attorneys
                                    (212) 637-2109/2597/2418

                                    ROBERT ZINK
                                    Chief, Fraud Section
                                    Criminal Division

                             By:    s/ David A. Last
                                    David A. Last
                                    Assistant Chief
                                    (202) 616-5651
cc:    Brian Bieber, Esq.
